A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
concurring in result.
Although mental and emotional distress caused by a violation of a constitutional right is compensable, an award of damages for such injury must be supported by proof that the injury in fact occurred. See Memphis Community School Dist. v. Stachura, — U.S. -, 106 S.Ct. 2537, 2543-44, 91 L.Ed.2d 249 (1986); Carey v. Piphus, 435 U.S. 247, 264, 98 S.Ct. 1042, 1052, 55 L.Ed.2d 252 (1978).
In this case the district judge apparently concluded that there was insufficient evidence to support a damage award for emotional distress suffered as a result of the violation of appellant’s first amendment rights. The court held that “where there is no evidence of loss of reputation, no loss of job, no reduction in salary, and no evidence of any physical suffering due to any emotional distress, the Court will not permit an award of damages for emotional distress solely on the basis of plaintiff’s testimony of depression, humiliation, embarrassment and loss of creativity.” A-25. The district judge then gave “plaintiff the option of either remitting [the full amount of damages awarded for emotional distress] ... or proceeding with a new trial on all issues in the case.” Because my view of both the scope of the remittitur power and the nature of an emotional distress claim differs from the majority’s, I write separately to express my views.
I.
The majority holds that “since emotional distress damages may not be presumed, the district court properly ordered remit-titur of those damages, finding that plaintiff did not submit sufficient evidence to prove that emotional injuries actually occurred or that they were caused by defendant’s conduct.” Maj. at 1200. I reach a different conclusion. My understanding of the Court’s holdings in Memphis and Carey is that they establish only that there is no presumption that a legally compensable emotional or mental injury automatically flows from a violation of a constitutional right, not that having established proof of actual emotional distress as a result of the violation, damages do not flow therefrom.
As a practical matter, some degree of emotional distress stems from any violation of a plaintiff’s rights, whether that right be rooted in the Constitution, state or federal statutes or the victim’s status as a human *1203being. The law, however, has never purported to compensate for every indignity suffered as a result of such violations. Nonetheless, a legally compensable emotional distress claim, by its very definition, is one which, if proved, should entitle the claimant to some compensation. Put otherwise, the nature of an emotional distress claim is such that a finding that such harm in fact has occurred should be accompanied by some amount of damages. Cf. Bauer v. Norris, 713 F.2d 408, 413 (8th Cir.1983) (“Assuming liability is found under section 1983 the jury may assess compensatory damages based upon, inter alia, ... the emotional harm suffered (including fear, humiliation and mental anguish) even though no actual damages are proven....”). But see Cohen v. Board of Educ. Smithtown Cent. School Dist., 728 F.2d 160, 161 (2d Cir.1984) (“jury returned a special verdict finding that Cohen suffered emotional distress and/or mental anguish but that the amount of his damage was ‘$0’ ”).
To be certain, there is “no legal yardstick by which to measure accurately reasonable compensation” for injuries such as emotional distress. McDonald v. United States, 555 F.Supp. 935, 971 (M.D.Pa.1983) (discussing measure of damages for pain and suffering). Yet, if a plaintiff suing for emotional distress damages pursuant to 42 U.S.C. § 1983 establishes (1) a constitutional violation, (2) actual emotional injury, and (3) that such injury was proximately caused by the violation of his or her constitutional rights, s/he is entitled to a reasonable award of damages. See Aumiller v. University of Delaware, 434 F.Supp. 1273, 1310 (D.Del.1977); see also Williams v. Trans World Airlines, Inc., 660 F.2d 1267, 1273 (8th Cir.1981) (remanding for a determination of damages for mental distress “[sjince the district court found an actual injury, but denied recovery ... for failure to adduce evidence of the actual dollar value of the injury”); cf. Busche v. Burkee, 649 F.2d 509, 519 (7th Cir.), cert. denied, 454 U.S. 897, 102 S.Ct. 396, 70 L.Ed.2d 212 (1981) (“Compensation for such injuries must not be denied simply because it is not easily quantified.”). In sum, under Memphis and Carey it is the injury, not a precise measure of damages, that must be clearly established in the record before a plaintiff may recover any damages.
This Circuit has not yet articulated the proper legal standard for proof of mental distress and declines to do so today.1 See Maj. at 1201. In Carey, however, the Supreme Court noted that “[although essentially subjective, genuine injury ... may be evidenced by one’s conduct and observed by others.” 435 U.S. at 264 n. 20, 98 S.Ct. at 1052 n. 20. The Court further observed that “[j]uries must be guided by appropriate instructions, and an award of damages must be supported by competent evidence concerning the injury.” Id. (emphasis added). In this case, the jury heard testimony from Mrs. Spence and one of her colleagues, Professor Shurtleleff, with regard to her depression, humiliation, embarrassment, and loss of creativity. The stipulated jury instructions indicate that the jury was charged as follows:
In the event of a verdict in Catherine Spence’s favor, she is entitled to be compensated for any physical or mental injury or for any personal aggravation, humiliation and mental anguish that resulted from the violation of her constitutional rights____ Your award should be just *1204and reasonable in light of the evidence and as such should be sufficient to compensate the plaintiff reasonably and fully-
I instruct you that in assessing the amount of compensatory damages, if any, that accrue because of unlawful deprivation of the constitutional rights of Catherine Spence you may consider injury to the reputation of Mrs. Spence, her inability to pursue her chosen profession and her physical, mental and emotional suffering and humiliation____
Probably the most difficult element of damages to assess is mental anguish, inconvenience and aggravation. You are instructed that there is no set standard by which this can be measured except the enlightened conscience of impartial jurors. You should look to the evidence and determine the degree of mental anguish, embarrassment and inconvenience which was suffered, if any, and whether it was severe, moderate or mild; then you should determine from the evidence how long it lasted, whether it has ceased, or whether it will continue into the future. You should determine further whether it was or will be continuous or intermittent; and then, desiring to be fair to all parties, you should award such a sum as you think would be fair compensation for the mental anguish, embarrassment and aggravation which has been and will be undergone, in line with your enlightened consciences and your desire to do equal justice to both sides.
Stipulated Jury Instructions, Civil Action No. 82-212 CMW.
The jury thereafter returned a verdict for the plaintiff and assessed compensatory damages at $25,000.00, of which $22,060.00 apparently was awarded for emotional distress. In so doing, pursuant to the trial court’s instructions, the jury necessarily determined that compensable emotional injury had in fact occurred. Whether in determining the amount of compensation due the jury concluded that the injury was severe, permanent, and/or continuous is unclear. On motion for new trial, however, the district court did not reach the question whether any combination of the above factors could have justified the $22,060.00 award. The court was not concerned with the amount of damages, but rather, the sufficiency of the proofs offered to establish the emotional injury.2 Nevertheless, assuming arguendo that the district court correctly determined that plaintiff’s evidence did not give rise to a compensable emotional injury, in my view, utilization of the remittitur device essentially to vacate the damage award was improper.
II.
In general, the determination of compensatory damages is within the province of the jury and is entitled to great deference. See Mainelli v. Haberstroh, 237 F.Supp. 190, 193 (M.D.Pa.1964), aff’d, 344 F.2d 965 *1205(3d Cir.1965). Thus, once injury has been established, the jury usually has considerable latitude in ascertaining the amount of the award. This latitude is not unbridled, however, and the trial court may properly set aside a verdict and grant a complete new trial or a partial trial on damages where the damage award is excessive.3 See generally 6A J. Moore, J. Lucas & G. Grother, Jr., Moore’s Federal Practice 1159.08[6] (1986).
In the instant case, it is clear that the trial judge found, not that the damages were excessive, but rather, that the jury’s determination that Mrs. Spence suffered legally compensable emotional distress in any amount was erroneous. Had the trial court, based on that determination of law, simply granted defendant/appellee’s motion for a new trial, I would have no quarrel.4 Although in the instant case the consequences were essentially the same, I think there is a substantial difference between employing the remittitur device to vacate an award of damages as opposed to granting unconditionally a complete new trial where the court determines that the verdict is legally unsound.
Remittitur generally refers to the court’s action in diminishing the verdict of the jury.” 6A J. Moore, J. Lucas & G. Grother, Jr., supra at f 59.08[7], p. 59-187 (emphasis added). I do not construe the court’s power to diminish as including the power to eliminate altogether the jury’s award of compensatory damages.5 Although remittitur practice survived early challenges that it constituted a per se violation of the Seventh Amendment, see id. at p. 59-189, due regard for the jury’s function as finder-of-fact remains a valid consideration upon examination of the court’s exercise of the remittitur power.
Properly employed, the remittitur may “restore the verdict to acceptable limits.” Schneffer v. Board of Ed. of Delmar Sch. Dist., 506 F.Supp. 1300, 1308 (D.Del.1981). Although there is no set standard by which to determine the acceptable limit in a given case, three approaches by which courts determine the amount of the remittitur have emerged from the case law. First, a court may “reduce the verdict to the lowest amount that could reasonably be found by the jury.” 6A J. Moore, J. Lucas & G. Grother, Jr., supra at ¶ 59.08[7], p. 59-195. *1206Alternatively, a court may “reduce the verdict only to the maximum that would be upheld by the trial court as not excessive, apparently on the theory that the jury intended to award the plaintiff the maximum legal damages and the court should not invade the province of the jury except to reduce the amount of the verdict to that point.” Id. at pp. 59-195, 59-197. Between these two extremes, a court may exercise its own discretion and adjust the verdict to “a figure that the court believes a proper functioning jury should have found.” Id. at p. 59-197. Under none of these approaches do I find justification for the district court’s nullification of the damage award for emotional distress in this case.
Remittitur is designed to give the plaintiff a choice where the prerequisites to recovery — liability and, where required, injury in fact — have been firmly established but the damage award is ‘just too much.’ Schneffer, 506 F.Supp. at 1308. The district court’s nullification of the damage award here necessarily nullified the jury’s factual determination that the emotional injury by Mrs. Spence gave rise to entitlement to compensation in some amount. The “option” offered to Mrs. Spence to remit the full amount of the emotional distress award or to proceed with a new trial, then, was really no option at all. Acceptance of the “remittitur” would have been tantamount to a concession that the underlying emotional injury, required by Carey as a prerequisite to a recovery of damages, had not in fact occurred or was not established on the record.6
In my view, the potential for abuse of the remittitur is evident if courts are deemed to possess the power to reduce compensatory damages of indeterminate measure to zero. On the one hand, plaintiffs entitled to some amount of damages on a particular claim may be coerced into accepting a full remittitur for fear of endangering other claims on retrial or simply for lack of time, money and/or physical or mental endurance to suffer through another trial. On the other hand, a defendant who deserves a complete new trial on the merits may be deprived of that right if the plaintiff opts for the remittitur over the new trial.7 Indeed, the facts of this appeal seem more akin to those cases where the trial court determines that “the verdict is the result of passion or prejudice, or for any other reason it appears that the jury erred or abused its discretion not only on the issue of damages, but also on the issue of liability.” 6A J. Moore, J. Lucas & G. Grother, Jr., supra at ¶ 59.08[7], p. 59-199. Under those circumstances “the trial court must unconditionally order a new trial and cannot give the plaintiff the option to accept a lesser amount.” Id. (emphasis in original). Because a complete new trial was afforded the parties in this case, and because the new trial was within the district court’s power to grant, whatever error there was in the improper utilization of the remittitur device was harmless. Accordingly, I join in the affirmance of the district court’s order for a complete new trial.

. Had we addressed the issue, however, I would not require testimony of psychologists or psychiatrists in corroboration of a claim for emotional distress. See Busche v. Burkee, 649 F.2d 509, 519 n. 12 (7th Cir.1981) (absence of testimony of medical or psychiatric experts not fatal to emotional distress claim). Nor would I deem it essential that proof of physical suffering accompany the claim. Rather, I would hold that plaintiffs testimony, adequately developed, may be sufficient to support a finding of compensable emotional injury. See id.; cf. Marable v. Walker, 704 F.2d 1219, 1220 (11th Cir.1983) (on plaintiffs § 1981 claim for mental injury, absence of “evidence of pecuniary loss, psychiatric disturbance, effect on social activity, or physical symptoms ... go[es] more to amount, rather than the fact, of damage").


. At the outset, had the district court determined that there was no or insufficient evidence on the question of emotional distress, the court could have limited the jury’s consideration of compensatory damages to Mrs. Spence's claims of damage to her profession, physicial injury and increased travel expenses. Under Federal Rule of Civil Procedure 50(a), the district court is empowered to direct a verdict on its own motion. As noted by then Judge Blackmun, "we know of no rule which requires a formal motion by one side before a trial court may draw a legal conclusion and direct a verdict.” Peterson v. Peterson, 400 F.2d 336, 343 (8th Cir.1968). Indeed, Chief Justice Hughes once intimated that district courts not only have the power to act, but also, in the appropriate case, the responsibility to do so: "The exercise of this power in a proper case is not only not objectionable, but is convenient in saving time and expense by shortening trials.” Best v. District of Columbia, 291 U.S. 411, 54 S.Ct. 487, 78 L.Ed. 882 (1933). Thus, if there were legally insufficient evidence to present an issue whether compensable emotional injury had occurred for the jury, the court would have been well within its power in directing a verdict on that issue. See also Aetna Cas. and Sur. Co. v. L.K. Comstock & Co., 488 F.Supp. 732 (D.Nev.1980) (“a district court does have the power to grant directed verdicts sua sponte”). Of course, submission of an issue to the jury does not render the district court eternally bound by the jury’s verdict. The corrective measures available to the district court where the jury’s verdict is legally unsustainable, however, are limited. See infra.


. Whether the award is excessive is a determination committed to the sound discretion of district court. See Edynak v. Atlantic Shipping Inc. CIE. Chambon, 562 F.2d 215, 225 (3d Cir.1977), cert. denied, 434 U.S. 1034, 98 S.Ct. 767, 54 L.Ed.2d 781 (1978).


. Indeed, "a motion for a new trial may be granted even though there may be substantial evidence to support the verdict if the Court determines that this action is necessary to prevent a miscarriage of justice.” Schreffler v. Board of Ed. of Delmar Sch. Dist., 506 F.Supp. 1300, 1306 (D.Del.1981). It is a close question whether the district court considered the jury verdict as contrary to law or the result of improper instructions, and thus whether it ordered a new trial to prevent a miscarriage of justice or as against the weight of the evidence (and thus to some extent at least, substituted its judgment for that of the jury). In my view, the district court’s post hoc articulation of a heightened legal standard of proof for an emotional distress claim in this case cannot be reconciled with the stipulated instructions to the jury. Such uncertainty as to the proper standard to be applied, however, may have justifiably led the court to the conclusion that a new trial was warranted to prevent a miscarriage of justice. Although I would not have concluded in the first instance that the damages awarded to Mrs. Spence for emotional distress were excessive, that determination is primarily committed to the sound discretion of the trial court and "we may not disturb his determination unless a ‘manifest abuse of discretion’ be shown.” Edynak, 562 F.2d at 225 (quoting Wooley v. Great Atlantic & Pacific Tea Co., 281 F.2d 78, 80 (3d Cir.1960)). For a discussion of the varying standards employed by the district court in considering a motion for a new trial and by the appellate court upon review of the trial court’s decision, see Lind v. Schenley Indus., Inc., 278 F.2d 79, 87-90 (3d Cir.1960).


. As properly noted by the majority, the district court did not upset the compensatory damage award for Mrs. Spence’s loss of wages and the increase in travel expenses. See Majority at 1199 n. 1. The compensatory damage award for the emotional injury suffered as a result of the violation of Mrs. Spence’s First Amendment rights, however, was completely eliminated by the remittitur.


. The gravity of accepting the remittitur offered in this case is highlighted by the fact that “a plaintiff may not appeal the propriety of a re-mittitur to which [s/]he had agreed, whether under protest or not.” 11 C. Wright, A. Miller & F. Elliott, Federal Practice and Procedure § 2815 at 24 (1986 Pocket Part) (citing Donovan v. Penn Shipping Co., 429 U.S. 648, 97 S.Ct. 835, 51 L.Ed.2d 112 (1977)).


. The danger to the defendant is not as acute since s/he may always appeal the merits even if the plaintiff accepts the remittitur.